          Case 1:20-cv-00576-SAB Document 4 Filed 02/11/21 Page 1 of 3




Joseph W. Borton [ISB No. 5552]
Victor S. Villegas [ISB No. 5860]
Benjamin O. Layman [8616]
BORTON-LAKEY LAW & POLICY
141 E. Carlton Ave. Meridian,
Idaho 83642
Telephone: (208) 908-4415
Facsimile: (208) 493-4610
E-Mail: joe @botion-lakey.com
         victor@borton-lakey.com
         ben@bo11on-lakey.com

Attorneys for Plaintiff
                                UNITED STATES DISTRICT COURT

                                          DISTRICT OF IDAHO


BALME FAMILY CAPITAL PARTNERS, LLC.                      Case No. 1 :20-CV-576

                                  Plaintiff,             NOTICE OF SUBSTITUTION OF
v.                                                       COUNSEL

                                     KUZMENKO,
individuals,

                                   Defendants.




TO:     ALL PARTIES AND THEIR COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that Heidi L. Mandt of the firm Williams Kastner hereby

withdraws as Counsel of Record for Plaintiff Balme Family Capital Partners, LLC., and hereby

stipulates to the substitution of Victor S. Villegas of Borton-Lakey Law & Policy as the new counsel

of record for the Plaintiff in the above matter. All future correspondence and




NOTICE OF SUBSTITUTION OF COUNSEL - PAG E 1
           Case 1:20-cv-00576-SAB Document 4 Filed 02/11/21 Page 2 of 3




pleadings regarding this matter shall be directed to Victor S. Villegas at the above address and email.



         DATED this         day of February, 2021.

                                                       WILLIAMS KASTNER


                                                       By s/ Heidi L. Mandt
                                                       Heidi L Mandt, Idaho Bar No. #6758
                                                       1515 SW Fifth Avenue, Suite 600
                                                       Portland, OR 97201-5449
                                                       Email: hmandt@williamskastner.com


                                                       BORTON-LAKEY LAW & POLICY


                                                       By /s/ Victor S. Villegas
                                                       Victor S. Villegas, Idaho Bar No. #5860
                                                       BORTON-LAKEY LAW & POLICY
                                                       141 E. Carlton Avenue
                                                       Meridian, ID 83642
                                                       Email: victor@borton-lakey.com




 NOTICE OF SUBSTITUTION OF COUNSEL - PAG E 2
         Case 1:20-cv-00576-SAB Document 4 Filed 02/11/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this         day of February 2021, I caused a true and accurate
copy of the foregoing document to be served upon the following as indicated below:


        Tyler Anderson                               _     Via First Class Mail
        HAWLEY TROXELL ATTONREYS &                         Via Federal Express
        COUNSELORS                                         Via Facsimile
        877 W. Main Street, 10th Floor                     Via Hand-Delivery
        Boise, ID 83702                                   Via E-Mail/E-filing
        tanderson@hawleytroxell.com




                                                  /S/ Victor S. Villegas
                                                  Victor S. Villegas




NOTICE OF SUBSTITUTION OF COUNSEL - PAG E 3
